t c memo united_states tax_court estate of charles konkus deceased linda collins administrator petitioner v commissioner of internal revenue respondent docket no 5783-13l filed date alvin s brown for petitioner shawna a early for respondent memorandum findings_of_fact and opinion gale judge pursuant to sec_6330 the estate2 seeks review of respondent’s determination to sustain the filing of a notice_of_federal_tax_lien nftl and a notice_of_intent_to_levy to collect assessed sec_6700 tax_shelter promotion penalties for mr konkus’ taxable_year sec_2002 and of dollar_figure and dollar_figure respectively the issue for decision is whether the internal_revenue_service irs appeals officer abused his discretion by rejecting mr konkus’ offer-in-compromise and sustaining the proposed collection actions findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference 1unless otherwise indicated all section references are to the internal_revenue_code as in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar figures may differ because of rounding 2charles m konkus resided in illinois when the petition was filed he died intestate after trial linda collins was thereafter appointed administrator of mr konkus’ estate and by subsequent order of this court the estate was substituted as petitioner i assessment of sec_6700 penalties and refund claim during the years in question mr konkus was the president and controlling officer of partners in charity inc pic which held itself out as a sec_501 organization at that time pic operated a downpayment assistance program through which it provided downpayments to home purchasers who pic claimed were of modest means contingent on the seller’s reimbursement of the downpayment and remission to pic of an administrative fee on date in response to a complaint filed by the united_states the u s district_court for the northern district of illinois entered a permanent injunction barring mr konkus and pic from characterizing in any way the payments from sellers to pic as tax-deductible charitable_contributions united_states v partners in charity inc no 05-cv-6374 n d ill date order granting permanent injunction and this court ultimately upheld the irs’ retroactive revocation of pic’s tax-exempt status 141_tc_151 in relation to mr konkus’ involvement with pic on date respondent issued to him a cp15 notice of penalty charge advising of the assessment of sec_6700 penalties against him for the promotion of an abusive_tax_shelter of dollar_figure and dollar_figure for and respectively on date mr konkus submitted a form_6118 claim_for_refund of income_tax_return_preparer and promoter penalties contesting the assessment of the sec_6700 penalties refund claim but did not remit of each penalty as required by sec_6703 ii collection actions and hearing requests also on date respondent filed an nftl and subsequently issued to mr konkus a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice on date respondent issued to mr konkus a letter final notice_of_intent_to_levy and notice of your right to a hearing levy notice informing him of respondent’s intent to levy on his property to collect the unpaid sec_6700 penalty assessments for and mr konkus timely requested a hearing with respect to both the lien notice and the levy notice appeals acknowledged mr konkus’ hearing requests on date and approximately one month later an appeals officer held an initial 3mr konkus also submitted on date a form 656-l offer_in_compromise doubt as to liability oic-datl wherein he disputed the sec_6700 penalties as contrary to the clear language of sec_6700 appeals rejected the oic-datl on the grounds that sec_6700 penalties are not subject_to compromise based upon doubt as to liability the estate concedes that the oic- datl is not at issue telephone conference with mr konkus and his counsel however on date the sec_6330 hearing was suspended pending disposition of mr konkus’ refund claim iii denial of refund claim the refund claim was denied on date in a letter advising mr konkus that he could appeal to appeals within days mr konkus did so and his appeal was considered by an appeals officer not associated with mr konkus’ sec_6330 hearing on date mr konkus’ appeal of his rejected refund claim was denied iv resumption of sec_6330 hearing a proposed conference on the same day the appeal of mr konkus’ refund claim was denied the appeals officer who had been assigned to mr konkus’ sec_6330 hearing while 4although the parties stipulated that appeals officer curtis megyesi ao megyesi who issued the notice_of_determination after mr konkus’ sec_6330 hearing also issued the appeals memorandum rejecting the appeal of mr konkus’ refund claim this stipulation is contradicted by the administrative record ao megyesi’s case notes record that on date he received an appeals officer’s memorandum rejecting the appeal of mr konkus’ refund claim we therefore disregard the stipulation and find that the appeals memorandum rejecting the appeal of mr konkus’ refund claim was prepared not by ao megyesi but instead by a different appeals officer see rule e 66_tc_312 his refund claim was pending ao megyesi took the hearing out of suspension and sent mr konkus a letter proposing a telephone conference ao megyesi further explained in the letter that mr konkus was entitled to a hearing with an appeals employee who had had no prior involvement with the years in question stated that he could not recall having had any prior involvement with the years in question and requested that mr konkus notify him if he believed otherwise there is no evidence that mr konkus notified ao megyesi of any concern regarding prior involvement with respect to the sec_6700 penalties for and b mr konkus’ offer-in-compromise and financial information submitted on date mr konkus submitted as a collection alternative on a form_656 offer_in_compromise an offer to pay dollar_figure to compromise his combined dollar_figure sec_6700 penalty liabilities based on doubt as to collectibility oic-datc mr konkus supplemented his offer with a form a collection information statement for wage earners and self-employed individuals covering himself and a form 433-b collection information statement for businesses covering pic the form 433-b included pic’ sec_2011 form_990 return of organization exempt from income_tax a balance_sheet reflecting pic’s financial condition as of date and a profit and loss statement covering pic’s operations from january through date the oic- datc and supporting materials were forwarded to ao megyesi on date for review the form 433-a reported that mr konkus owned assets with a total current value of dollar_figure comprising the following asset current value life_insurance_policy nissan 280z total 1dollar_figure big_number big_number 1mr konkus reported the life_insurance policy’s fair_market_value as dollar_figure and its outstanding loan balance of dollar_figure yet reported total available cash as dollar_figure the record is silent regarding this apparent discrepancy 2mr konkus reported the nissan’s fair_market_value as dollar_figure but reported total equity of dollar_figure the form 433-a reported the following monthly items of income and expense income wages total amount dollar_figure big_number expense food clothing and miscellaneous housing and utilities vehicle operating costs out-of-pocket healthcare costs taxes total amount dollar_figure big_number pic’s balance_sheet appended to the form 433-b reported that as of date it had total cash of dollar_figure and total other assets of dollar_figure the same balance_sheet reported dollar_figure in loans from stockholders as a current_liability mr konkus’ form 433-a did not report this loan as an asset pic’s profit and loss statement for listed a health insurance expense and legal fees of dollar_figure and dollar_figure respectively c the telephone conference on date ao megyesi held a telephone conference with mr konkus and his counsel ao megyesi’s notes of the telephone conference record that mr konkus claimed he had no rent or mortgage expenses because he lived in foreclosed properties the notes further record that mr konkus claimed he paid utility expenses in the names of the properties’ former owners in addition the notes record that mr konkus explained that although he owned a car he drove pic’s company vehicle as his notes reflect after discussing mr konkus’ and pic’s credit card statements that mr konkus had submitted ao megyesi concluded that mr konkus’ and pic’s expenses were largely commingled and that in several instances pic had paid mr konkus’ personal expenses and vice versa during the telephone conference ao megyesi inquired as to the nature of the outstanding dollar_figure stockholder loan reflected on pic’s balance_sheet as recorded in ao megyesi’s notes mr konkus explained that he had made this loan to pic when it had initiated its operations but that the loan no longer had any value as pic was unable to repay it mr konkus therefore argued that it should not be considered a collectible asset ao megyesi additionally reviewed mr konkus’ and federal_income_tax returns which mr konkus had submitted during the telephone conference mr konkus’ return reported that he had made a dollar_figure donation at thrift store value to another not-for- profit entity of which he was the president restoration america during the telephone conference ao megyesi informed mr konkus and his counsel that the oic-datc would likely be rejected because inter alia ao megyesi believed that mr konkus’ reasonable collection potential was much higher than the dollar_figure offered ao megyesi’s notes record that mr konkus agreed to increase his offer to dollar_figure but indicated that he would not pay more d ao megyesi’s calculation of mr konkus’ reasonable collection potential on the basis of the telephone conference and financial information which mr konkus had submitted ao megyesi calculated his reasonable collection potential in an internal supplemental oic appeals case memorandum case memorandum ao megyesi determined that mr konkus’ net realizable equity in his personal vehicle was dollar_figure after reducing mr konkus’ reported fair_market_value of dollar_figure by to reflect quick sale value5 and by a further dollar_figure reduction from the quick sale value as to mr konkus’ life_insurance_policy ao megyesi accepted mr konkus’ reported fair_market_value of dollar_figure but reduced it by its outstanding loan balance of dollar_figure for a net realizable equity of dollar_figure ao megyesi also determined that the dollar_figure loan from mr konkus listed as a current_liability on pic’s balance_sheet should be included as an asset of mr konkus as pic’s balance_sheet from the previous month demonstrated that it had sufficient cash to pay the balance in full ao megyesi’s notes reflect that in 5quick sale value is an estimate of the price a seller could get for an asset if sold quickly usually in days or less quick sale value is generally calculated pincite of the fair_market_value see internal_revenue_manual irm pt date reaching this position he concluded that mr konkus controlled pic to such an extent that he could have caused pic to repay the loan at any time in drawing this conclusion he relied on items he unearthed from pic’s profit and loss statement for and discussed with mr konkus which demonstrated that pic had paid significant personal expenses of mr konkus in that year including dollar_figure in legal fees paid to mr konkus’ counsel representing him in connection with his liability for the sec_6700 penalties dollar_figure in health insurance for mr konkus as well as the payment of mr konkus’ personal expenses with pic’s credit card previously noted finally ao megyesi included dollar_figure of the dollar_figure mr konkus donated to restoration america in as a dissipated asset of mr konkus reasoning that mr konkus was aware of his sec_6700 penalty liabilities at the time of donation ao megyesi’s determination of mr konkus’ net realizable equity in assets is summarized as follows asset nissan 280z life_insurance_policy loan to pic contribution to restoration america total net realizable equity dollar_figure big_number big_number big_number big_number in determining mr konkus’ reasonable collection potential ao megyesi also calculated mr konkus’ monthly income and expenses in so doing ao megyesi accepted mr konkus’ reported monthly income of dollar_figure food clothing and miscellaneous expenses of dollar_figure out-of-pocket healthcare expenses of dollar_figure and tax expenses of dollar_figure however ao megyesi did not accept mr konkus’ reported housing and utilities and transportation operating costs as mr konkus had informed ao megyesi that he lived rent free in foreclosed properties and drove pic’s company car ao megyesi’s case memorandum stated that mr konkus had failed to provide evidence that he in fact paid any utility expenses nor had he proven that he paid for gas when driving pic’s company car according to ao megyesi’s calculations this resulted in monthly disposable income of dollar_figure on the basis of an estimate that mr konkus could pay for a period of months ao megyesi determined that he had future income of dollar_figure ao megyesi therefore calculated mr konkus’ reasonable collection potential to be no less than dollar_figure comprising dollar_figure of net equity in assets and dollar_figure in future income ao megyesi concluded in the case memorandum that mr konkus’ oic- datc should be rejected on two grounds first he determined that it should be rejected on public policy grounds under irm pt date because mr konkus and pic had financially benefited from falsely advising sellers that their contributions to pic were tax deductible ao megyesi believed given that mr konkus’ operation of a not-for-profit entity had resulted in sec_6700 penalty liabilities totaling over dollar_figure million that to accept his much lower offer could incentivize similarly situated taxpayers to abuse not-for-profit entities knowing that any negative consequences would be slight alternatively ao megyesi concluded that mr konkus’ oic-datc should be rejected because his reasonable collection potential was significantly higher than his offer v notice_of_determination appeals issued a notice_of_determination to mr konkus on date denying his oic-datc and sustaining the proposed collection actions the notice_of_determination stated that mr konkus’ oic-datc had been rejected on the basis of public policy provisions of the irm because acceptance of his offer would cause public reaction to be so negative as to diminish future voluntary compliance by the general_public it further reasoned that if mr konkus’ offer were accepted e veryone would weigh complying with federal tax laws against the potential for financial gain if there is little or no consequence to their actions alternatively the notice_of_determination stated that mr konkus’ offer--either the dollar_figure original amount or his increased offer of dollar_figure during the telephone conference--was rejected because it was determined that he could pay a higher amount the notice further stated that on the basis of the financial information mr konkus had provided it was determined that an acceptable offer should be in the range of dollar_figure or higher and that mr konkus had refused to consider amending his offer to reflect that amount the notice made specific reference to mr konkus’ dollar_figure outstanding loan to pic and concluded that mr konkus h ad not provided sufficient financial information for pic to establish that pic do es not have the ability to repay the loan mr konkus timely filed a petition for review of the determination i statutory framework and the estate’s arguments opinion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer after a demand for the taxes has been made and the taxpayer fails to pay those taxes the lien arises when an assessment is made see sec_6322 the secretary generally must file a notice of lien with certain state or local authorities where a taxpayer’s property is situated for the lien to be valid against certain categories of third parties sec_6323 f 118_tc_572 sec_6320 provides that the secretary shall furnish the taxpayer with written notice of the filing of an nftl and of the taxpayer’s right to a hearing with appeals concerning the lien sec_6320 sec_6331 authorizes the secretary to levy upon property and property rights of a person liable for any_tax taxpayer if the taxpayer fails to pay the tax within days after notice_and_demand for payment is made such a levy however generally requires that the secretary first notify the taxpayer in writing of his or her right to a prelevy hearing with appeals on the issue of whether the levy is appropriate sec_6330 b if the taxpayer timely requests a hearing an appeals officer must at the hearing verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 in addition the taxpayer may generally raise at the hearing any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and possible collection alternatives sec_6320 sec_6330 the taxpayer may challenge the existence or amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency with respect to the liability or otherwise have an opportunity to dispute it sec_6320 sec_6330 at the conclusion of the sec_6330 hearing the appeals officer must determine whether to sustain the collection action and shall take into account the verification that the requirements of applicable law and administrative procedure have been met the relevant issues raised by the taxpayer and whether the proposed lien or levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that the proposed collection action be no more intrusive than necessary sec_6330 sec_6330 grants this court jurisdiction to review an appeals officer’s determination in connection with a sec_6330 hearing where the underlying tax_liability is properly at issue we review the taxpayer’s liability de novo see 114_tc_176 the parties agree that the underlying tax_liability is not at issue and the estate does not contest respondent’s rejection of the oic-datl accordingly we review the appeals officer’s rejection of mr konkus’ oic-datc and determination to sustain the proposed collection actions for abuse_of_discretion see 117_tc_183 114_tc_604 goza v commissioner t c pincite the appeals officer abuses his discretion if he acts arbitrarily capriciously or without sound basis in fact or law 112_tc_19 in deciding the propriety of an appeals officer’s rejection of an offer-in-compromise we do not substitute our judgment for that of the appeals officer and we do not decide independently the amount that we believe would be an acceptable offer-in- compromise see 125_tc_301 aff’d 469_f3d_27 1st cir sec_7122 authorizes the secretary to compromise any civil or criminal case arising under the internal revenue laws sec_7122 authorizes the commissioner to prescribe guidelines to determine when a taxpayer’s offer-in- compromise should be accepted the applicable regulations set forth three grounds for compromising a tax_liability doubt as to liability doubt as to collectibility and promotion of effective tax_administration sec_301 b proced admin regs doubt as to collectibility exists in any case where the taxpayer’s assets and income are less than the full amount of the liability id subpara however the decision to accept or reject an offer-in-compromise is left to the secretary’s discretion id para c the determination whether to accept or reject an offer to compromise will be based upon consideration of all the facts and circumstances including whether the circumstances of a particular case warrant acceptance of an amount that might not otherwise be acceptable under the secretary’s policies and procedures id the estate contends that ao megyesi abused his discretion in rejecting the oic-datc in two major respects first the estate argues that ao megyesi misapplied the irm standards for denying mr konkus’ offer on public policy grounds second the estate alleges that ao megyesi failed to properly calculate mr konkus’ reasonable collection potential in rejecting the offer however because we find that ao megyesi properly calculated mr konkus’ reasonable collection potential and appropriately sustained the rejection of his oic-datc on that ground we need not address the first argument 6the estate also contends for the first time on brief that ao megyesi was not an impartial officer as required by sec_6330 because he engaged in prohibited ex_parte communications the estate offers no specifics regarding this allegation nor any evidence to support it as the record is closed respondent would be prejudiced if we considered this issue as he would be deprived of any opportunity to proffer evidence to rebut the allegation we conclude that the estate’s claim is untimely and decline to consider it ii whether ao megyesi abused his discretion in calculating mr konkus’ reasonable collection potential generally under the irs’ administrative guidance an offer to compromise based on doubt as to collectibility will be acceptable only if the offer exceeds the taxpayer’s reasonable collection potential ie that amount less than the full liability that the irs could collect through means such as administrative and judicial collection remedies revproc_2003_71 sec_4 2003_2_cb_517 a taxpayer’s reasonable collection potential is determined in part using published guidelines for certain national and local allowances for basic living_expenses and essentially treating income and assets in excess of those needed for basic living_expenses as available to satisfy federal tax_liabilities see lemann v commissioner tcmemo_2006_37 the irm provides procedures for analyzing a taxpayer’s financial condition to determine reasonable collection potential see irm pt date a taxpayer’s reasonable collection potential is calculated by determining then 7in certain cases the secretary will accept an offer of less than the reasonable collection potential upon a showing by the taxpayer of special circumstances see sec_301_7122-1 proced admin regs revproc_2003_71 sec_4 2003_2_cb_517 however the estate has neither identified nor argued that any special circumstances exist which would compel the secretary to accept an offer of less than mr konkus’ reasonable collection potential adding together the taxpayer’s net realizable equity ie the quick sale value of the taxpayer’s assets less amounts owed to secure lien holders with priority over federal tax_liens and his future income ie the amount collectible from the taxpayer’s expected future gross_income after allowing for necessary living_expenses see irm pt date id pt see also 136_tc_475 aff’d 502_fedappx_1 d c cir lemann v commissioner tcmemo_2006_37 when an appeals officer has followed the irs’ guidelines to ascertain a taxpayer’s reasonable collection potential and rejected the taxpayer’s proposed collection alternative on that basis we have found no abuse_of_discretion see murphy v commissioner t c pincite lemann v commissioner tcmemo_2006_37 the estate chiefly contends that ao megyesi did not calculate mr konkus’ reasonable collection potential as required by the irs’ guidelines but instead used an unsubstantiated estimate citing the statement in the notice_of_determination that mr konkus could pay an amount in the range of dollar_figure or higher the estate alternatively contends that ao megyesi improperly calculated mr konkus’ reasonable collection potential however it is clear from the case memorandum that ao megyesi considered the financial information mr konkus submitted for himself and pic and followed the irs’ published guidelines to ascertain mr konkus’ reasonable collection potential ao megyesi calculated the net realizable equity in mr konkus’ car by accepting its fair_market_value as mr konkus reported it on the form 433-a dollar_figure reducing it to a quick sale value of dollar_figure and further reducing it by dollar_figure see irm pt ao megyesi calculated the net realizable equity in mr konkus’ life_insurance_policy by accepting its value as mr konkus reported it on form 433-a dollar_figure and subtracting the policy’s outstanding loan balance dollar_figure see irm pt date ao megyesi also included dollar_figure that mr konkus donated to american restoration during as a dissipated asset reasoning that at that time mr konkus was aware of his large sec_6700 penalty liabilities see id pt dollar_figure allowing the value of dissipated assets including gifts to be included in the calculation of reasonable collection potential ao megyesi determined that the thrift store value of the 8irm pt dollar_figure date allows for the exclusion of dollar_figure from the quick sale value of vehicles owned by a taxpayer and used for work the production_of_income or the welfare of the taxpayer’s family however this provision of the irm was added after ao megyesi had issued the notice_of_determination we therefore treat this reduction in the net realizable equity of mr konkus’ personal vehicle as a concession by respondent we note that mr konkus’ reasonable collection potential exceeds his offer despite this concession items as listed on mr konkus’ return already reflected the items’ quick sale value finally ao megyesi included the dollar_figure loan that mr konkus had made to pic as a collectible asset in calculating his net realizable equity see id pt dollar_figure notes receivable are considered assets and should be valued in part by what is collectible from the borrower the estate argues that this amount should not have been included as a collectible asset because mr konkus testified at trial that the amount at issue was provided to pic as a capital_contribution and not a loan however an appeals officer is required to consider only the information presented by the taxpayer during a sec_6330 hearing and in reviewing the appeals officer’s determination we are likewise limited to reviewing the information presented see chandler v commissioner tcmemo_2004_7 there is no evidence in the administrative record to suggest that mr konkus contended during the sec_6330 hearing that the amount characterized as a loan on pic’s balance_sheet actually constituted a capital_contribution to the contrary ao megyesi’s notes of the telephone conference record that mr konkus specifically referred to the dollar_figure as a loan and argued that this amount was not a collectible asset because pic could not repay it noting that pic’s balance sheets demonstrated that it had sufficient assets and cash to pay the outstanding balance in full ao megyesi determined that the dollar_figure should be included as a collectible asset given ao megyesi’s other findings concerning pic’s payment of mr konkus’ personal expenses during we do not believe it was an abuse_of_discretion for him to conclude that mr konkus could cause pic to repay the loan ao megyesi’s inclusion of the dollar_figure as an asset of mr konkus was reasonable ao megyesi likewise followed the irs’ published guidelines in computing mr konkus’ future income ao megyesi accepted the amount of monthly income mr konkus reported on his form 433-a dollar_figure and reduced it by the national standards for food clothing and miscellaneous and those for out-of-pocket healthcare costs mr konkus claimed on form 433-a as well as the expense for taxes he claimed see irm pt date however given that mr konkus had advised ao megyesi that he lived in foreclosed properties and thus had no rent expenses and drove a company car ao megyesi did not allow mr konkus’ claimed housing and utilities and transportation_expenses relying on irm guidelines that allow the lesser_of the local standard or the amount actually paid for such expenses see id pt ao megyesi further concluded in the case memorandum that mr konkus had provided no evidence that he personally paid either utility or gas expenses and our review of the administrative record discloses none ao megyesi’s determination to reject mr konkus’ oic-datc on the grounds that his offer fell below his reasonable collection potential was not arbitrary capricious or without a sound basis in fact or law it was based on a reasonable application of the irs’ published guidelines which we decline to second-guess see 124_tc_165 aff’d 454_f3d_782 8th cir finding no abuse_of_discretion we will sustain the proposed collection actions to reflect the foregoing decision will be entered for respondent
